--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 

DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

 

This DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT (this “Agreement”),
dated as of October 1, 2012 (the “Effective Date”), is between Altisource
Solutions S.à r.l., a private limited liability company organized under the laws
of the Grand Duchy of Luxembourg (together with its Affiliates, “Provider”), and
Ocwen Mortgage Servicing, Inc., a corporation organized under the laws of the
United States Virgin Islands (together with its Affiliates, “Customer”).

 

WHEREAS, Customer desires to receive, and Provider is willing to provide, or
cause to be provided, certain data center and disaster recovery services in
connection with Customer’s business, in each case subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:

 

1.        DEFINITIONS

 

“Affiliate” means with respect to any Person: (a) any directly or indirectly
wholly owned subsidiary of such Person; (b) any Person that directly or
indirectly owns 100% of the voting stock of such Person; or (c) a Person that
controls, is controlled by, or is under common control with such Person. As used
herein, “control” of any entity means the possession, directly or indirectly,
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of such entity, whether through
ownership of voting securities or other interests, by contract, or otherwise.
Furthermore, with respect to any Person that is partially owned by such Person
and does not otherwise constitute an Affiliate (a “Partially Owned Person”),
such Partially Owned Person shall be considered an Affiliate of such Person for
purposes of this Agreement if such Person can, after making a good faith effort
to do so, legally bind such Partially Owned Person to this Agreement.

 

2.        SERVICES

 

2.1          Services. During the term of this Agreement, Provider shall provide
to Customer the services set forth on Exhibit A (the “Services”) on the terms
and conditions set forth in this Agreement.

 

2.2          Additional Services. Customer may request, and Provider may
provide, additional services (“Additional Services”) upon terms and rates that
shall be mutually agreed to in writing between the parties in an addendum
(“Addendum”) to this Agreement. Each Addendum shall be appended to this
Agreement and incorporated into this Agreement by this reference.

 

2.3          Right of First Opportunity.

 

(a) If the Customer elects to receive any Additional Service, it shall first
request a proposal for the provision of such Additional Service from the
Provider. The Provider shall have thirty (30) Business Days (the “Exclusive
Tender Period”) to respond to such request for Additional Service and to provide
a proposed addendum to the Customer. During the Exclusive Tender Period, the
Customer shall not solicit proposals or negotiate with any other third party
with respect to such request for Additional Service. Upon receipt of the
Provider’s proposal for the Additional Service, the Customer shall consider such
proposal and shall negotiate with the Provider in good faith with respect to the
possible provision by the Provider of such Additional Services.

 

(b) If, at the end of the Exclusive Tender Period, the Provider and the Customer
do not agree on the proposed Addendum, the Customer may solicit proposals from
third parties with respect to the Additional Service; provided, however, that
the Customer shall not disclose any information received from the Provider,
whether verbal or written, in the proposed Addendum or during the Exclusive
Tender Period negotiations, and such information shall be subject to the
confidentiality terms hereof.

 



Page 1 of 10

 

 

 2.4          Alternatively to the procedures set forth in Section 2.3, Customer
may solicit proposals or negotiate with third parties with respect to an
Additional Service (such third parties referred to as “Third Party Additional
Service Providers”) during the Exclusive Tender Period so long as:

 

(a) at least fifteen Business Days prior to engaging any Third Party Additional
Service Provider, Customer shall disclose to Provider a description of the
Additional Services to be provided by such Third Party Additional Service
Provider and all fees, costs and other expenses to be charged by such Third
Party Additional Service Provider (such description, a “Third Party Additional
Service Offer”);

 

(b) within ten Business Days of receipt of any Third Party Additional Service
Offer, Provider shall have the right to make an offer (a “Matching Offer”) to
provide the same or substantially the same Additional Services as set forth in
the Third Party Additional Service Offer; and

 

(c) if the fees set forth in the Matching Offer do not exceed the fees set forth
in the Third Party Additional Services Offer, Customer may not accept the Third
Party Additional Services Offer. Conversely, if the fees set forth in the
Matching Offer exceed the fees set forth in the Third Party Additional Services
Offer, Customer may accept the Third Party Additional Services Offer.

 

2.5          Status Report. Provider shall provide Customer with status reports
as mutually agreed to by the parties that shall detail the status of the
Services.

 

3.        RESPONSIBILITIES OF CUSTOMER

 

Customer shall assist Provider by promptly providing such information and access
to Customer’s facilities, computer networks, and other systems as Provider may
reasonably request to enable Provider to timely perform its obligations.
Customer shall provide a sufficient number of its personnel to assist Provider
in completing the Services in a timely manner to the extent Provider may
reasonably request from time to time.

 

4.        FEES

 

4.1          Fees. Customer shall pay Provider for the Services and Additional
Services at the rates set forth in a separate fee letter to be delivered by
Provider to Customer dated (i) as of the date hereof, with respect to the
Services, and (ii) as of the date of agreement to provide Additional Services,
if any, with respect to Additional Services (collectively, the “Data Center and
Disaster Recovery Services Fee Letter”), as applicable ((i) and (ii) referred to
collectively as the “Fees”).

 

4.2          Provider shall submit statements of account to the Customer on a
monthly basis with respect to all amounts payable by the Provider to the
Customer hereunder (the “Invoiced Amount”), setting out the Services provided
and the amount billed to the Customer as a result of providing such Services
(together with, in arrears, any other invoices for Services provided by third
parties, in each case setting out the Services provided by the applicable third
parties). The Customer shall pay the Invoiced Amount to the Provider by wire
transfer of immediately available funds to an account or accounts specified by
the Provider, or in such other manner as specified by the Provider in writing,
or otherwise reasonably agreed to by the Parties, within thirty (30) days of the
date of delivery to the Customer of the applicable statement of account;
provided, that, in the event of any dispute as to an Invoiced Amount, the
Customer shall pay the undisputed portion, if any, of such Invoiced Amount in
accordance with the foregoing, and shall pay the remaining amount, if any,
promptly upon resolution of such dispute.

 

Page 2 of 10

 



 

4.3          Taxes. Customer shall be responsible for, and shall pay or
reimburse Provider for, any sales, use, import, excise, value added, or other
taxes or levies (other than Provider’s income taxes) associated with this
Agreement.

 

5.        TERM AND TERMINATION

 

5.1          Term.

 

(a) Initial Term. This Agreement shall commence on the Effective Date and shall
continue in full force and effect, subject to Section 5.1(b), until August 31,
2020 (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with the terms hereof.

 

(b) Renewal Term. This Agreement may be renewed for successive two (2) year
terms (each, a “Renewal Term”) by mutual written agreement of the parties
hereto, executed not less than six (6) months prior to the expiration of the
Initial Term or any Renewal Term, as applicable.

 

(c) In the event either party decides that it does not wish to renew this
Agreement or any particular Service or Additional Service hereunder upon the
expiration of the Initial Term or any Renewal Term, as applicable, such party
shall so notify the other party at least nine (9) months before the completion
of the Initial Term or Renewal Term, as applicable.

 

5.2          Termination by Either Party.

 

(a) If either party hereto materially defaults in the performance of any
provision of this Agreement, and such default is not cured within thirty (30)
days after receiving notice of such default from the non-defaulting party, the
non-defaulting party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting party.

 

(b) If a party (i) becomes insolvent, (ii) files a petition in bankruptcy or
insolvency, is adjudicated bankrupt or insolvent or files any petition or answer
seeking reorganization, readjustment, or arrangement of its business under any
law relating to bankruptcy or insolvency, or if a receiver, trustee, or
liquidator is appointed for any of the property of the party and within sixty
(60) days thereof such party fails to secure a dismissal thereof, or (iii) makes
any assignment for the benefit of creditors, then and in that event only, the
party that is not the subject of such proceedings may terminate this Agreement
immediately upon written notice.

 

5.3          Consequences of Termination. Customer shall be liable for all Fees
incurred prior to the date of termination and shall not be entitled to a refund
of any Fees paid prior to the date of termination. Furthermore, in the event
either party terminates this Agreement in accordance with Section 5.2 and, prior
to such termination, Provider has entered into one or more leases or third party
contracts for purposes of providing the Services to Customer (such leases and
contracts referred to as the “Designated Contracts”), Customer shall also be
liable for (a) unamortized lease costs associated with the Designated Contracts
and (b) the Customer’s pro rata share (as of the date of termination) of the
present value (calculated by reference to the prime rate charged by JPMorgan
Chase Bank, N.A. (or its successor)) of the remaining contractual payments due
under such Designated Contracts. Provider shall have a duty to mitigate the
costs referred to in clauses (a) and (b) above by making a good faith effort to
sublease the Customer’s allocated portion of the space leased pursuant to any
Designated Contracts following any such termination and to otherwise mitigate
any other third party contractual costs. In addition, in the event of
termination, each party shall return or destroy all of the other party’s
Information (as defined below) in accordance with Section 6.2.

 



Page 3 of 10

 

 

6.        CONFIDENTIAL INFORMATION

 

6.1          Subject to Section 6.2, each of Provider and Customer, on behalf of
itself and each of its subsidiaries, agrees to hold, and to cause its directors,
officers, employees, agents, accountants, counsel and other advisors, and
representatives to hold, in strict confidence, with at least the same degree of
care that applies to confidential and proprietary information of Customer
pursuant to policies in effect as of the Effective Date, all Information,
whether or not patentable or copyrightable, in written, oral, electronic, or
other tangible or intangible forms, stored in any medium, including studies,
reports, records, books, contracts, instruments, surveys, discoveries, ideas,
concepts, know-how, techniques, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts, data, computer data, disks,
diskettes, tapes, algorithms, computer programs or other software, marketing
plans, customer names, communications by or to attorneys (including
attorney-client privileged communications), memos, and other materials prepared
by attorneys or under their direction (including attorney work product), and
other technical, financial, employee, or business information or data
(“Information”) concerning the other party and its subsidiaries that is either
in its possession (including Information in its possession prior to the
Effective Date) or furnished by the other party and its subsidiaries and
affiliates or its directors, officers, employees, agents, accountants, counsel,
and other advisors and representatives at any time pursuant to this Agreement,
and shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder, except to the extent that such Information has
been (i) in the public domain through no fault of such party or any of its
subsidiaries or any of their respective directors, officers, employees, agents,
accountants, counsel and other advisors, and representatives, (ii) later
lawfully acquired from other sources by such party (or any of its subsidiaries),
which sources are not known by such party to be themselves bound by a
confidentiality obligation, or (iii) independently generated without reference
to any proprietary or confidential Information of the other party or any of its
subsidiaries.

 

6.2          Each party agrees not to release or disclose, or permit to be
released or disclosed, any such Information (excluding Information described in
clauses (i), (ii) and (iii) of Section 6.1) to any other individual, a general
or limited partnership, a corporation, a trust, a joint venture, an
unincorporated organization, a limited liability entity, or any other entity,
and any Governmental Authority (as defined below) (each, a “Person”), except its
directors, officers, employees, agents, accountants, counsel and other advisors,
and representatives who need to know such Information (who shall be advised of
their obligations hereunder with respect to such Information), except in
compliance with Section 6.3. Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement,
each party will promptly, after request of the other party, either return the
Information to the other party in a tangible form (including all copies thereof
and all notes, extracts, or summaries based thereon) or certify to the other
party that any Information not returned in a tangible form (including any such
Information that exists in an electronic form) has been destroyed (and such
copies thereof and such notes, extracts or summaries based thereon).

 

6.3          In the event that either party or any of its subsidiaries either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable law or receives any demand under lawful
process or from any federal, state, local, foreign or international court,
government, department, commission, board, bureau, agency, official or other
legislative, judicial, regulatory, administrative or governmental authority (a
“Governmental Authority”) to disclose or provide Information of the other party
(or any of its subsidiaries) that is subject to the confidentiality provisions
hereof, such party shall, to the extent permitted by law, notify the other party
prior to disclosing or providing such Information and shall cooperate, at the
expense of the requesting party, in seeking any reasonable protective
arrangements requested by such other party. Subject to the foregoing, the Person
that received such request may thereafter disclose or provide Information to the
extent required by such law (as so advised by counsel) or by lawful process or
such Governmental Authority.

 

6.4          Customer Information. Notwithstanding anything in this Agreement,
Provider shall not disclose to any third party any “Consumer” information (as
defined in the Gramm-Leach-Bliley Act of 1999) about a customer of Customer that
is supplied to it by Customer, unless and only to the extent that such
disclosure is approved, in writing, by Customer. To protect the privacy of
Information concerning Consumers, Provider agrees that it shall: (a) limit
access to information concerning consumers to Provider’s employees who have a
need to know, and then only to the extent that such disclosure is reasonably
necessary for the performance of Provider’s duties and obligations under this
Agreement; (b) use information concerning Consumers solely to carry out the
purposes of this Agreement for which the information was disclosed and for no
other purposes; and (c) safeguard and maintain the confidentiality of the
Consumer information and not directly or indirectly disclose the same to any
other person or entity in violation of the Gramm-Leach-Bliley Act of 1999 or any
other applicable laws regarding privacy.

 

Page 4 of 10

 

 

7.        WARRANTIES; LIMITATION OF LIABILITY; INDEMNITY

 

7.1          Other than the statements expressly made by Provider in this
Agreement or in any Addendum, Provider makes no representation or warranty,
express or implied, with respect to the Services or Additional Services and,
except as provided in Section 7.2 hereof, Customer hereby waives, releases, and
renounces all other representations, warranties, obligations, and liabilities of
Provider, and any other rights, claims, and remedies of Customer against
Provider, express or implied, arising by law or otherwise, with respect to any
nonconformance, durability, error, omission, or defect in any of the Services or
Additional Services, including (a) any implied warranty of merchantability,
fitness for a particular purpose, or non-infringement, (b) any implied warranty
arising from course of performance, course of dealing, or usage of trade, and
(iii) any obligation, liability, right, claim, or remedy in tort, whether or not
arising from the negligence of Provider.

 

7.2          None of Provider or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors, or other representatives shall be liable for any action taken or
omitted to be taken by Provider or such person under or in connection with this
Agreement, except that Provider shall be liable for direct damages or losses
incurred by Customer or any of Customer’s subsidiaries or affiliates (either
party’s subsidiaries and affiliates, collectively referred to as such party’s
“Group”) arising out of the gross negligence or willful misconduct of Provider
or any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives in
the performance or nonperformance of the Services or Additional Services.

 

7.3          In no event shall (i) the amount of damages or losses for which
Provider and Customer may be liable under this Agreement exceed the fees due to
Provider for the most recent six (6) month period under the applicable Service
or Addendum, provided that if Services have been performed for less than six (6)
months, then the damages or losses will be limited to the value of the actual
Services performed during such period; or (ii) the aggregate amount of all such
damages or losses for which Provider may be liable under this Agreement exceed
one million dollars ($1,000,000); provided, that, no such cap shall apply to
liability for damages or losses arising from or relating to breaches of Section
6 (relating to confidentiality), infringement of Intellectual Property (as
defined in the Intellectual Property Agreement between Ocwen and Altisource,
dated October 1, 2012, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof (the
“Intellectual Property Agreement”)) or fraud or criminal acts. Except as
provided in Section 7.2 hereof, none of Provider or any of its Affiliates or any
of its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives shall be liable for any
action taken or omitted to be taken by, or the negligence, gross negligence or
willful misconduct of, any third party.

 

7.4          Notwithstanding anything to the contrary herein, none of Provider
or any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors, or other representatives
shall be liable for damages or losses incurred by Customer or any of Customer’s
Affiliates for any action taken or omitted to be taken by Provider or such other
person under or in connection with this Agreement to the extent such action or
omission arises from actions taken or omitted to be taken by, or the negligence,
gross negligence, or willful misconduct of, Customer or any of Customer’s
Affiliates.

 

Page 5 of 10

 



 

7.5          Without limiting Section 7.2 hereof, no party hereto or any of its
Affiliates or any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors, or other representatives shall in any
event have any obligation or liability to the other party hereto or any such
other person whether arising in contract (including warranty), tort (including
active, passive, or imputed negligence) or otherwise for consequential,
incidental, indirect, special, or punitive damages, whether foreseeable or not,
arising out of the performance of the Services or this Agreement, including any
loss of revenue or profits, even if a party hereto has been notified about the
possibility of such damages; provided, however, that the provisions of this
Section 7.5 shall not limit the indemnification obligations hereunder of either
party hereto with respect to any liability that the other party hereto may have
to any third party not affiliated with any member of Provider’s Group or
Customer’s Group for any incidental, consequential, indirect, special or
punitive damages.

 

7.6          Customer shall indemnify and hold Provider and its Affiliates and
any of its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors, or other representatives harmless from and
against any and all damages, claims, or losses that Provider or any such other
person may at any time suffer or incur, or become subject to, as a result of or
in connection with this Agreement or the Services or Additional Services
provided hereunder, except those damages, claims, or losses incurred by Provider
or such other person arising out of the gross negligence or willful misconduct
by Provider or such other person.

 

8.        MISCELLANEOUS

 

8.1          This Agreement may be executed in one or more counterparts,
including by facsimile, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each party hereto or thereto and delivered to the other parties hereto
or thereto.

 

8.2          This Agreement, the schedules hereto, and the Data Center and
Disaster Recovery Services Fee Letter contain the entire agreement between the
parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments,
and conversations with respect to such subject matter, and there are no
agreements or understandings between the parties with respect to the subject
matter hereof other than those set forth or referred to herein or therein.

 

8.3          Customer represents on behalf of itself and each other member of
the Customer’s Group, and Provider represents on behalf of itself and each other
member of the Provider’s Group, as follows:

 

(a) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(b) this Agreement has been duly executed and delivered by it and constitutes,
or will constitute, a valid and binding agreement of it enforceable in
accordance with the terms hereof.

 

8.4          This Agreement shall be governed by and construed and interpreted
in accordance with the internal laws of the State of New York applicable to
contracts made and to be performed wholly in such state and irrespective of the
choice of law principles of the State of New York, as to all matters.

 

8.5          Except for the indemnification rights under this Agreement (a) the
provisions of this Agreement are solely for the benefit of the parties hereto
and are not intended to confer upon any Person except the parties hereto any
rights or remedies hereunder and (b) there are no third party beneficiaries of
this Agreement, and this Agreement shall not provide any third person with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

 

8.6          All notices or other communications under this Agreement hall be in
writing and shall be deemed to be duly given when (a) delivered in person, (b)
sent by facsimile (except that, if not sent during normal business hours for the
recipient, then at the opening of business on the next business day for the
recipient) to the facsimile numbers set forth below, or (c) deposited in the
United States mail or private express mail, postage prepaid, addressed as
follows:

 

Page 6 of 10

 

 

If to Customer, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frederiksted, United States Virgin Islands 00840-3531

Attn: Corporate Secretary

Facsimile number: ___________

 

If to Provider, to:

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

Either party may, by notice to the other party, change the address to which such
notices are to be given.

 

8.7          If any provision of this Agreement or the application thereof to
any Person or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the parties.

 

 8.8         The article, section, and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

8.9          Waiver by any party hereto of any default by any other party hereto
of any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default.

 

8.10        In the event of any actual or threatened default in, or breach of,
any of the terms, conditions, and provisions of this Agreement, the party or
parties who are to be hereby aggrieved shall have the right to seek specific
performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The other party or
parties shall not oppose the granting of such relief. The parties to this
Agreement agree that the remedies at law for any breach or threatened breach
hereof, including monetary damages, are inadequate compensation for any loss and
that any defense in any action for specific performance that a remedy at law
would be adequate is waived. Any requirements for the securing or posting of any
bond with such remedy are waived.

 

8.11        No provisions of this Agreement shall be deemed waived, amended,
supplemented, or modified by any party hereto, unless such waiver, amendment,
supplement, or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement, or modification.

 



Page 7 of 10

 

 

8.12        Words in the singular shall be held to include the plural and vice
versa and words of one gender shall be held to include the other genders as the
context requires. The terms “hereof,” “herein,” and “herewith,” and words of
similar import, unless otherwise stated, shall be construed to refer to this
Agreement as a whole (including all of the schedules hereto) and not to any
particular provision of this Agreement. Article, Section, Exhibit, Schedule, and
Appendix references are to the articles, sections, exhibits, schedules, and
appendices of or to this Agreement unless otherwise specified. Any reference
herein to this Agreement, unless otherwise stated, shall be construed to refer
to this Agreement as amended, supplemented or otherwise modified from time to
time, as permitted by Section 8.11. The word “including,” and words of similar
import, when used in this Agreement, shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

 

8.13        Any action or proceeding arising out of or relating to this
Agreement shall be brought in the courts of the State of New York located in the
County of New York or in the United States District Court for the Southern
District of New York (if any party to such action or proceeding has or can
acquire jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court, and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary, and
bargained agreement between the parties hereto to irrevocably waive any
objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section 8.13 may be served
on any party to this Agreement anywhere in the world.

 

9.       INTELLECTUAL PROPERTY

 

9.1          Customer’s and Provider’s respective rights to any present and
future intellectual property is set forth in the Intellectual Property
Agreement.

 

10.     COOPERATION; ACCESS

 

10.1        Customer shall, and shall cause its Group to, permit Provider and
its employees and representatives access, on business days and during hours that
constitute regular business hours for Customer and upon reasonable prior
request, to the premises of Customer and its Group and such data, books,
records, and personnel designated by Customer and its Group as involved in
receiving or overseeing the Services as Provider may reasonably request for the
purposes of providing the Services. Provider shall provide Customer, upon
reasonable prior written notice, such documentation relating to the provision of
the Services as Customer may reasonably request for the purposes of confirming
any amounts payable pursuant to this Agreement. Any documentation so provided to
Provider pursuant to this Section will be subject to the confidentiality
obligations set forth in Section 6 of this Agreement.

 

10.2        Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder. The initial Relationship Executive designated by Customer shall be
William C. Erbey and the initial Relationship Executive designated by Provider
shall be William B. Shepro. Either party may replace its Relationship Executive
at any time by providing written notice thereof to the other party hereto.

 

11.     PUBLIC ANNOUNCEMENTS

 

11.1        No party to this Agreement shall make, or cause to be made, any
press release or public announcement or otherwise communicate with any news
media in respect of this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the other party hereto unless
otherwise required by law, in which case the party making the press release,
public announcement, or communication shall give the other party reasonable
opportunity to review and comment on such and the parties shall cooperate as to
the timing and contents of any such press release, public announcement, or
communication.

 



Page 8 of 10

 

 

12.     RELATIONSHIP OF THE PARTIES

 

12.1          The parties hereto are independent contractors and none of the
parties hereto is an employee, partner, or joint venturer of the other. Under no
circumstances shall any of the employees of a party hereto be deemed to be
employees of the other party hereto for any purpose. Except as expressly
provided herein, none of the parties hereto shall have the right to bind the
others to any agreement with a third party or to represent itself as a partner
or joint venturer of the other by reason of this Agreement.

 

13.     FORCE MAJEURE

 

13.1          Neither party hereto shall be in default of this Agreement by
reason of its delay in the performance of, or failure to perform, any of its
obligations hereunder if such delay or failure is caused by strikes, acts of
God, acts of a public enemy, acts of terrorism, riots, or other events that
arise from circumstances beyond the reasonable control of that party (each, a
“Force Majeure Event”). During the pendency of such Force Majeure Event, each of
the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.

 

14.     NON-SOLICITATION

 

14.1          Customer acknowledges that the value to Provider of its business
and the transactions contemplated by this Agreement would be substantially
diminished if such Customer or any of its Affiliates were to solicit the
employment of or hire any employee of Provider or any member of its Group
performing Services or who has performed Services hereunder. Accordingly,
Customer agrees that neither it nor any of its Affiliates shall, directly or
indirectly, and without the prior consent of the other party, solicit the
employment of, or hire, employ, or retain, or otherwise encourage or cause to
leave employment with Provider, or cause any other Person to hire, employ, or
retain, or otherwise encourage or cause to leave employment with Provider or any
of its Affiliates, any Person who is or was employed by Provider or any of its
Affiliates with respect to the provision of Services at any time within twelve
(12) months preceding the time of such solicitation or hiring, employment,
retention, or encouragement.

 

15.      WAIVER OF JURY TRIAL

 

15.1          EACH PARTY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY, WAIVES (TO
THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT, AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

Signatures on Following Page

 

Page 9 of 10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ALTISOURCE SOLUTIONS S.A R.L, as   PROVIDER:       By:  /s/ William B. Shepro  
William B. Shepro     Manager         OCWEN MORTGAGE SERVICING, INC., AS   
CUSTOMER        By: /s/ John V. Britti   John V. Britti     Executive Vice
President, Chief Financial Officer and Treasurer

 

Page 10 of 10

 

 



EXHIBIT A
TO
DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

 

Description of Services Provider shall, in accordance with such performance
standards, rules, and further instructions as Customer makes available to
Provider from time to time, provide data center and disaster recovery services
to Customer.     Payment Terms Provider shall invoice Customer on a
twice-monthly basis for the Fees for the Services and any Additional Services.
 Customer shall pay all sums due in U.S. Dollars within thirty (30) days
following the date of receipt of any invoice.  Customer shall pay a late charge
of 2% per annum above the prime rate charged by JPMorgan Chase Bank, N.A. (or
its successor) or the highest rate allowed by law, whichever is less, on all
amounts not paid to Provider when due.  In addition, Customer shall reimburse
Provider for all costs of collection of overdue amounts, including any
reasonable attorneys’ fees.     Compliance with Law Each party acknowledges and
agrees that it shall be solely liable for compliance with any local law, rule,
or regulation applicable to its business, operations, employees, and otherwise,
except that CUSTOMER ACKNOWLEDGES AND AGREES THAT IT SHALL BE SOLELY LIABLE FOR
ANY VIOLATION OF APPLICABLE LAW, RULE, OR REGULATION CAUSED BY THE PROVIDER’S
PERFORMANCE OF THE SERVICES IN COMPLIANCE WITH THE CUSTOMER’S INSTRUCTIONS

 

Page 1 of 1

 

 

EXHIBIT B

 

If to Customer:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frderiksted, Virgin Islands 00840-3531

Attn: Corporate Secretary

Facsimile number: _____________

If to Provider:

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

 

With a copy to: contractmanagement@altisource.com

 



Page 1 of 1

 

